Exhibit 10.4

AMARIN CORPORATION PLC

2011 STOCK INCENTIVE PLAN

Section 1. Purpose

The Amarin Corporation plc 2011 Stock Incentive Plan, (the “Plan”) is intended
to promote the interests of Amarin Corporation plc (the “Company”) and its
shareholders by aiding the Company in attracting and retaining Employees,
officers, Consultants and non-Employee Directors capable of assuring the future
success of the Company, offering such persons incentives to put forth maximum
efforts for the success of the Company’s business and affording such persons an
opportunity to acquire a proprietary interest in the Company. The Plan will
provide a means by which Eligible Persons may acquire Shares of the Company
pursuant to Awards to purchase a specified number of Shares, subject to the
conditions and restrictions contained herein. This Plan is subject to approval
by the shareholders of the Company.

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  (a) “2002 Plan” shall mean the Company’s 2002 Stock Option Plan as amended
from time to time.

 

  (b) “ADSs” shall mean the American Depositary Shares, representing ordinary
shares of the Company, issued under the Company’s American Depositary Receipt
facility.

 

  (c) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

 

  (d) “Applicable Laws” means the legal and regulatory requirements relating to
stock options, if any, pursuant to English Law, U.S. state corporate laws, U.S.
federal and state securities laws, the Code and the rules of any applicable
stock exchange.

 

  (e) “Award” shall mean any Option, Restricted Stock Unit or Shares not subject
to restrictions granted under the Plan.

 

  (f) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.

 

  (g) “Board” shall mean the Board of Directors of the Company.

 

  (h) “Cause” shall mean willful misconduct with respect to, or that is harmful
to, the Company or any of its Affiliates including, without limitation,
dishonesty, fraud, unauthorized use or disclosure of confidential information or
trade secrets or other misconduct (including, without limitation, conviction for
a felony), in each case as reasonably determined by the Committee.

 

  (i) “Code” shall mean the United States of America Internal Revenue Code of
1986 as amended from time to time, and any regulations promulgated thereunder.

 

  (j) “Committee” shall mean the Remuneration Committee of Directors designated
by the Board to administer the Plan.

 

  (k) “Company” shall mean Amarin Corporation plc (an English company,
registered number 2353920) and any successor corporation.

 

  (l) “Consultant” means any natural person, including an advisor or Director,
who is engaged by the Company or any Affiliate including any Parent or
Subsidiary to render bona fide services and who is not an Employee, and such
services are not in connection with the offer or sale of securities in a
capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the Company’s securities.

 

  (m)

“Continuous Status as an Employee or Consultant” means the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of: (i) vacation, sick leave, military leave or any other leave of absence



--------------------------------------------------------------------------------

  approved by Company management or the Committee, provided that such leave is
for a period of not more than ninety (90) days or such longer period as is
separately approved by the Committee, unless re-employment upon the expiration
of such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; (ii) transfers between
locations of the Company or between the Company, its Affiliates or their
respective successors; or (iii) a change in status from an Employee to a
Consultant or from a Consultant to an Employee.

 

  (n) “Control” means the ownership of more than fifty (50)% of the issued share
capital or other equity interest of the Company or the legal power to direct or
cause the direction of the general management and policies of the Company.

 

  (o) “Covered Employee” means an employee who is a “Covered Employee” within
the meaning of Section 162(m) of the Code.

 

  (p) “Director” shall mean a member of the Board.

 

  (q) “Eligible Person” shall mean any Employee, officer, Consultant or Director
providing services to the Company or any Affiliate whom the Committee determines
to be an Eligible Person.

 

  (r) “Employee” means any person, including officers and/or Directors (who meet
the requirements of this Section), employed by the Company or any Affiliate of
the Company, with the status of employment determined based upon such minimum
number of hours or periods worked as shall be determined by Company management
or the Committee in its discretion, subject to any requirements of the Code. The
payment of a Director’s fee by the Company to a Director shall not alone be
sufficient to constitute “employment” of such Director by the Company.

 

  (s) “Fair Market Value” shall mean, as of any date, the fair market value of
Shares determined as follows:

 

  (i) If the Shares are listed on any established stock exchange or a national
market system, including without limitation any national trading market operated
by the NASDAQ Stock Market LLC (“NASDAQ”), its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as reported by such system or exchange, or, if there is more than one
such system or exchange, the system or exchange with the greatest volume of
trading in Shares, for the market trading day on the date of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

  (ii) If the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Shares for the market trading day on
the date of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable; or

 

  (iii) In the absence of an established market for the Shares, the Fair Market
Value thereof shall be determined in good faith by the Committee.

 

  (t) “Grant Date” shall mean the date on which the Award is granted to the
Participant by the Committee, as set forth in the Award Agreement.

 

  (u) “Incentive Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is intended to meet the requirements of Section 422 of the Code
or any successor provision.

 

  (v) “ISO limit” shall mean the lesser of the Plan Limit (as defined in
Section 4) or 14,314,887 million Shares, subject to adjustment as provided in
the Plan and subject to the provisions of Section 422 or 424 of the Code or any
successor provisions.

 

  (w) “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

  (x) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

  (y) “Optionee” shall mean a Participant who has been granted an Option.

 

  (z) “Parent” shall have the meaning set forth in Section 424(e) of the Code or
any successor provision.

 

  (aa) “Participant” shall mean an Eligible Person who has been granted an Award
under the Plan.

 

2



--------------------------------------------------------------------------------

  (bb) “Performance-Based Award” means any Restricted Stock Units granted to a
Covered Employee that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code and the regulations promulgated thereunder.

 

  (cc) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Committee, including,
but not limited to, the Company or a unit, division, group, or Subsidiary of the
Company) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Shares, economic value-added,
funds from operations or similar measure, sales or revenue, development,
clinical or regulatory milestones, acquisitions or strategic transactions,
operating income (loss), cash flow (including, but not limited to, operating
cash flow and free cash flow), return on capital, assets, equity, or investment,
stockholder returns, return on sales, gross or net profit levels, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings (loss) per Share, sales or market shares and number of customers, any
of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group.

 

  (dd) “Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a Participant’s right to and the payment of Restricted Stock
Units. Each such period shall not be less than 12 months.

 

  (ee) “Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Committee for a Performance Cycle based upon the
Performance Criteria.

 

  (ff) “Person” shall mean any individual, corporation, partnership, association
or trust.

 

  (gg) “Plan” shall mean the Amarin Corporation plc 2011 Stock Incentive Plan,
as amended from time to time, the provisions of which are set forth herein.

 

  (hh) “Restricted Stock Unit” means a unit representing the right to receive a
payment in cash or Shares in the future granted under Section 6(b) of the Plan.

 

  (ii) “Share” or “Shares” shall mean the Company’s ordinary shares of £0.50
each or any ADSs (or equivalent security) as the case may be. If at any time
ADSs or Shares are registered under the Securities Exchange Act of 1934, at
least two members of the Committee shall qualify as non-Employee Directors
within the meaning of Securities and Exchange Commission Regulation
Section 240.16b-3.

 

  (jj) “Subsidiary” of the Company shall have the meaning set forth in
Section 424(f) of the Code or any successor provision.

Section 3. Administration

 

  (a) Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to:

 

  (i) determine the Fair Market Value of the Shares, in accordance with the
provisions of the Plan;

 

  (ii) select the Eligible Persons to whom Awards may from time to time be
granted hereunder;

 

  (iii) determine whether and to what extent Awards are granted hereunder;

 

  (iv) grant Awards and to determine the exercise price, the term, the number
and type of Shares and the vesting standards applicable to each such Award and
any other terms, conditions and/or restrictions applicable to each such Award;

 

  (v) approve forms of agreement for use under the Plan;

 

  (vi) construe and interpret the terms of the Plan and Awards granted under the
Plan;

 

  (vii) determine whether and under what circumstances an Award may be settled
in Shares, cash or other consideration; and

 

3



--------------------------------------------------------------------------------

  (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or any Affiliate.

 

  (b) Delegation. The Committee may delegate its powers and duties under the
Plan to one or more Directors or to one or more officers of the Company, subject
to such terms, conditions and limitations as the Committee may establish in its
sole discretion. The Committee may also employ attorneys, consultants,
accountants or other professional advisors and shall be entitled to rely upon
the advice, opinions or valuations of any such advisors.

 

  (c) Power and Authority of the Board of Directors. Notwithstanding anything to
the contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan.

 

  (d) Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all Participants.

 

  (e) Liability; Indemnification. No member of the Committee, no member of the
Board, or any individual to whom duties have been delegated, shall be personally
liable for any action, interpretation or determination made with respect to the
Plan or Awards made thereunder, and each member of the Committee and of the
Board shall be fully indemnified and protected by the Company with respect to
any liability he or she may incur with respect to such action, interpretation or
determination, to the extent permitted by applicable law.

Section 4. Shares Available for Awards

 

  (a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the number of Shares in respect of which Awards may be made under this
Plan on any day shall not exceed the sum of (i) 3.5 million Shares, (ii) the
number of Shares that remain available for grants under the 2002 Plan as of the
Effective Date and (iii) the number of Shares subject to grants under the 2002
Plan that are outstanding as of the Effective Date but subsequently become
Lapsed Awards (as defined below) (“the Plan Limit”). Shares to be issued under
the Plan may be either authorized but unissued Shares, or Shares acquired in the
open market or otherwise. If any award over Shares granted under this Plan or
the 2002 Plan expires or is forfeited, surrendered, canceled or otherwise
terminated in whole or in part without Shares being issued (“Lapsed Award”),
then the Shares subject to such Lapsed Award may, at the discretion of the
Committee, be made available for subsequent grants under the Plan.
Notwithstanding the foregoing, the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed the ISO Limit, and
Options with respect to no more than 3.5 million Shares may be granted to any
one individual Participant during any one calendar year period.

 

  (b) Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
Grant Date of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

 

  (c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event that affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee will, in such manner as it may deem equitable
and proportionate, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number.

 

4



--------------------------------------------------------------------------------

Section 5. Eligibility

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.

Section 6. Awards

 

  (a) Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

 

  (i) Option Grant. Options granted herein may be either Incentive Stock Options
within the meaning of Section 422 of the Code, as amended or Non-Qualified Stock
Options. Incentive Stock Options may only be granted to full or part-time
Employees (but only to the extent such Employees are considered common law
employees), and an Incentive Stock Option shall not be granted to an Employee of
an Affiliate unless such Affiliate is also a Subsidiary or Parent of the
Company. Any Option not designated as an Incentive Stock Option shall be deemed
a Non-Qualified Stock Option. In addition, if at any time an Option designated
as an Incentive Stock Option fails to meet the requirements of Section 422 of
the Code, it shall be redesignated as a Non-Qualified Stock Option on the date
of such failure for income tax purposes automatically without further action by
the Committee. Subject to the provisions of the Plan, the Committee shall, from
time to time, determine the terms, conditions and restrictions upon which
Options shall be granted.

 

  (ii) Exercise Price. Subject to the adjustment provisions above, the purchase
price per Share purchasable under an Option shall be determined by the
Committee; provided, however, that such purchase price shall not be less than
100% of the Fair Market Value of a Share on the Grant Date of such Option.

 

  (iii) Consideration. The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Committee (in its sole discretion) and may consist entirely of (a) cash
or check, (b) for nonqualified stock options only, cancellation of indebtedness
of the Company to Optionee, (c) surrender of other Shares that (i) have been
owned by Optionee for more than six months on the date of surrender or such
other period as may be required to avoid a charge to the Company’s earnings, and
(ii) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of Shares to be purchased by Optionee as to which such Option
shall be exercised, (d) if there is a public market for the Shares and they are
registered under the Securities Act, delivery of a properly executed exercise
notice together with such other documentation as the Committee and the broker,
if applicable, shall require to effect an exercise of the Option and delivery to
the Company of the sale or loan proceeds required to pay the aggregate exercise
price and any applicable income or employment taxes, (e) any combination of the
foregoing methods of payment, or (f) such other consideration and method of
payment for the issuance of Shares to the extent permitted under Applicable Laws
and as determined by the Committee. In making its determination as to the type
of consideration to accept, the Committee shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company or result in the
recognition of compensation expense (or additional compensation expense) for
financial reporting purposes.

 

  (iv) Option Term. Except as otherwise provided herein, each Option shall have
a term of ten years from the Grant Date of such Option.

 

  (v) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part.

 

  (vi) Vesting Schedule. Except as authorized by the Committee as permitted
under the terms of this Plan, no Option will be exercisable until it has vested.
The Committee will specify the vesting schedule for each Option at Grant Date,
provided that if no vesting schedule is specified at the time of grant, the
Option shall vest in full over the course of four years from Grant Date as
follows:

 

  (A)

twenty five percent (25%) of the total number of Shares granted under the Option
shall vest on

 

5



--------------------------------------------------------------------------------

  the first anniversary of Grant Date;

 

  (B) twenty five percent (25%) of the Shares granted under the Option shall
vest on the second anniversary of Grant Date;

 

  (C) twenty five percent (25%) of the Shares granted under the Option shall
vest on the third anniversary of Grant Date; and

 

  (D) twenty five percent (25%) of the Shares granted under the Option shall
vest on the fourth anniversary of Grant Date.

 

       The Committee may specify a vesting schedule for all or any portion of an
Option based on the achievement of performance objectives with respect to the
Company, an Affiliate, Parent, Subsidiary and/or Optionee, and as shall be
permissible under the terms of the Plan.

 

  (vii) Procedure for Exercise; Rights as a Shareholder. An Option shall be
deemed to be exercised when (A) written notice of such exercise has been given
to the Company in accordance with the terms of the Option by the person entitled
to exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised; and (B) (where appropriate) the
Participant has received clearance to exercise such Option in accordance with
the Company’s share dealing code. An Option may not be exercised for a fraction
of a Share. Full payment may, as authorized by the Committee, consist of any
consideration and method of payment as described above. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Shares subject to the Option,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate within 28 days upon exercise of the Option.

 

  (viii) Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of
Options which are intended to qualify as Incentive Stock Options:

 

  (A) The aggregate Fair Market Value (determined as of the time the Option is
granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under this Plan and all other plans of the Company and its Affiliates) shall
not exceed $100,000 in value, and to the extent that the Fair Market Value of
such Shares exceeds $100,000 (or any such higher figure as determined under
Section 422 of the Code), such Options shall be deemed to be Non-Qualified
Options for the purposes of this Plan.

 

  (B) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board of Directors or
the date this Plan was approved by the shareholders of the Company.

 

  (C) Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliates, such
Incentive Stock Option shall expire and no longer be exercisable no later than 5
years from the date of grant.

 

  (D) The purchase price per Share for an Incentive Stock Option shall be not
less than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliates, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.

 

  (E) Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.

 

6



--------------------------------------------------------------------------------

  (b) Restricted Stock Units. The Committee is hereby authorized to grant
Restricted Stock Units representing the right to receive a payment in cash or
Shares in the future to Participants subject to the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

  (i) Settlement. Upon vesting of a Restricted Stock Unit, the Participant shall
be entitled to a payment equal to the Fair Market Value of the Shares subject to
the Restricted Stock Unit Award as at the date of vesting. Any payment which may
become due from the Company as a result of the vesting of a Participant’s
Restricted Stock Units shall be paid to the Participant in cash, or if otherwise
determined by the Committee, in Shares or in any combination of cash or Shares.
Payments shall be made to Participants with respect to their Restricted Stock
Units as soon as practicable after vesting, subject to compliance with any
Applicable Laws. In the event that all or a portion of the payment is made in
Shares, the Committee may impose such restrictions concerning their
transferability and/or their forfeiture as may be provided in the applicable
Award Agreement or as the Committee may otherwise determine, provided such
determination is made on or before the date certificates for such Shares are
first delivered to the applicable Participant.

 

  (ii) Vesting Schedule. The Committee will specify the vesting schedule for
each Restricted Stock Unit at Grant Date, provided that if no vesting schedule
is specified at the time of grant, the Restricted Stock Unit shall vest in full
over the course of four years from Grant Date as follows:

 

  (A) twenty five percent (25%) of the total number of Shares subject to the
Restricted Stock Unit shall vest on the first anniversary of Grant Date;

 

  (B) twenty five percent (25%) of the Shares subject to the Restricted Stock
Unit shall vest on the second anniversary of Grant Date;

 

  (C) twenty five percent (25%) of the Shares subject to the Restricted Stock
Unit shall vest on the third anniversary of Grant Date; and

 

  (D) twenty five percent (25%) of the Shares subject to the Restricted Stock
Unit shall vest on the fourth anniversary of Grant Date.

 

       The Committee may specify a vesting schedule for all or any portion of a
Restricted Stock Unit based on the achievement of performance objectives with
respect to the Company, an Affiliate, Parent, Subsidiary and/or Participant, and
as shall be permissible under the terms of the Plan.

 

       Notwithstanding the foregoing, in the event that any such Restricted
Stock Units have a performance-based goal, the restriction period shall not be
less than one year, and in the event the Restricted Stock Units shall have a
time-based restriction, the total restriction period shall not be less than
three years; provided, however, that any Restricted Stock Units with a
time-based restriction may become vested incrementally over such three-year
period; and provided further that, notwithstanding the foregoing, Restricted
Stock Units in respect of up to 5% of the Shares eligible for issuance under
Section 4(a) measured at the Effective Date may be granted in the aggregate to
any one or more eligible Participants without respect to such minimum vesting
provision.

 

  (iii) Rights as a Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Shares subject to the Restricted Stock Unit, notwithstanding
the vesting of the Restricted Stock Unit. Subject to compliance with all
Applicable Laws, the Company shall issue (or cause to be issued) such stock
certificate within 28 days following vesting of the Restricted Stock Unit.

 

  (iv) Dividend Equivalents. The Committee may, in its sole discretion, pay to
the Participant following vesting of his Restricted Stock Unit (on the same date
as such cash or Shares are paid upon vesting of such Restricted Stock Unit) an
amount in cash or Shares up to the amount of any dividends that would have been
paid if the number of Shares subject to the portion of the Restricted Stock Unit
that vests had been issued to the Participant on the Grant Date. The payments
will be subject to any necessary income tax or other withholdings as provided
for in Section 10 of this Plan.

 

7



--------------------------------------------------------------------------------

  (v) Performance-Based Awards. Any Employee or other key person providing
services to the Company and who is selected by the Committee may be granted one
or more Performance-Based Awards in the form of Restricted Stock Units payable
upon the attainment of Performance Goals that are established by the Committee
and relate to one or more of the Performance Criteria, in each case on a
specified date or dates or over any period or periods determined by the
Committee. The Committee shall define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for any Performance
Cycle. Depending on the Performance Criteria used to establish such Performance
Goals, the Performance Goals may be expressed in terms of overall Company
performance or the performance of a division, business unit, or an individual.
The Committee, in its discretion, may adjust or modify the calculation of
Performance Goals for such Performance Cycle in order to prevent the dilution or
enlargement of the rights of an individual (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development, (ii) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Company, or the financial statements of the
Company, or (iii) in response to, or in anticipation of, changes in applicable
laws, regulations, accounting principles, or business conditions provided
however, that the Committee may not exercise such discretion in a manner that
would increase the Restricted Stock Units granted to a Covered Employee. Each
grant of Performance-Based Awards shall comply with the provisions set forth
below:

 

  (A) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Committee shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Committee may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

 

  (B) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate. The Performance-Based Award shall
be settled in accordance with Section 6(b)(i).

 

  (C) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is a payment equal
to the Fair Market Value at the date of vesting of 3.5 million Shares (subject
to adjustment as provided in Section 4(c) hereof).

 

  (c) Grant of Unrestricted Shares to Directors. The Committee is hereby
authorized to grant Shares to any Director free of any restrictions (in a manner
not inconsistent with the provisions of the Plan as the Committee shall
determine), provided that if any such grant is to be satisfied by a new issue of
Shares, the Director shall pay an amount for the Shares which is at least equal
to their aggregate nominal values.

 

  (d) General

 

  (i) No Cash Consideration for Awards. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

 

  (ii)

Limits on Transfer of Awards. No Award and no right under any such Award shall
be transferable by a Participant otherwise than by will or by the laws of
descent and distribution relevant to the participant, or to a Participant’s
family member (as defined in Section 1(a)(5) of General Instruction A to Form
S-8 promulgated under the US Securities Exchange Act of 1934, as amended) as a
gift or

 

8



--------------------------------------------------------------------------------

  under a domestic relations order (as defined in Section 414(p) of the Code)
and the Company shall not be required to recognize any attempted assignment of
such rights by any Participant. Each Award or right under any Award shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible by the Participant’s guardian or legal representative as set forth
above. No Award or right under any such Award may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Company or any Affiliate.

 

  (iii) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee; provided, however, that an Option granted
hereunder shall not be exercisable after the expiration of 10 years from the
date the Option is granted.

 

  (iv) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
Applicable Laws, and the Committee may cause appropriate entries to be made or
legends to be affixed to reflect such restrictions. If any securities of the
Company are traded on a securities exchange, the Company shall not be required
to deliver any Shares or other securities covered by an Award unless and until
such Shares or other securities have been admitted for trading on such
securities exchange.

Section 7. Change of Control

 

  (a) Meaning of Change of Control. Each of the following events shall
constitute a “Change of Control” for purposes of the Plan:

 

  (i) any person or company (either alone or together with any person or company
acting in concert with him or it) (an “Acquiring Company”)) obtaining Control of
the Company,

 

  (ii) any person or company that Controls the Company becoming bound or
entitled to acquire Shares under sections 974 to 991 of the UK Companies Act
2006,

 

  (iii) any court sanctioning a compromise or arrangement under section 899 of
the UK Companies Act 2006,

 

  (iv) a resolution being tabled for the voluntary winding-up of the Company,
and

 

  (v) any Acquiring Company acquiring all or substantially all of the assets of
the Company.

 

  (b) Exercise of Vested Options. In the event of a Change of Control, Optionees
may exercise their Options to the extent vested immediately prior to the Change
of Control within 12 months following the Change of Control, following which the
Options will lapse; save that the Committee may, in its absolute discretion
permit or require any Optionees to exercise their vested Options during any
specified period before the Change of Control, such exercise to be effective
immediately prior to the Change of Control becoming effective, following which
the vested Options would lapse on the Change of Control. In no event, however,
may the Option be exercised after the expiration of the Option’s term, as
determined under Section 6(d)(iii).

 

  (c) Acceleration of Vesting. Subject to Section 7(d), in the event of a Change
of Control:

 

  (i) in the case of any Award held by any Director (other than the Chief
Executive Officer of the Company), any part of any such Director’s Awards that
has not vested at the date of such Change of Control shall vest immediately
prior to such Change of Control and be exercisable in accordance with
Section 7(b); and

 

  (ii)

in the case of any Award held by any other Participant (being the Chief
Executive Officer and Participants who are not Directors), the Award (or any
award that replaces the Award under Section 7(d)) shall continue to vest
following the Change of Control and if within two years following such Change of
Control, any such Participant’s employment or engagement is terminated by the
Company for any reason other than for Cause, any part of any such Participant’s
Awards or replacement awards that has not vested at the date of such termination
shall vest upon such termination and all such Optionee’s Options or replacement
options will, unless otherwise agreed between the Company and the Acquiring
Company, thereafter lapse twelve months following the

 

9



--------------------------------------------------------------------------------

  date of such termination (or, if earlier, the expiration date of the Option).

 

  (iii) The Committee may additionally also accelerate the vesting of one or
more outstanding Awards at such times and in such amounts as it determines in
its sole discretion.

 

  (d) Replacement of Awards. The Committee may, in its absolute discretion,
procure that immediately prior to a Change of Control, Participants shall be
granted new rights in substitution for all or any part of the Awards they hold,
which new rights shall be no less valuable overall than the prior rights at the
time of substitution, in which case no accelerated vesting or rights of exercise
shall arise under Section 7(c)(i) and the original Awards shall lapse in
accordance with this Plan.

 

  (e) Cashout of Awards. In the event of a Change in Control, the Committee may
provide, in its sole discretion, for the settlement of any outstanding Awards in
cash or cash equivalents, whether or not then vested or exercisable, and the
Awards shall lapse on consummation of such Change in Control.

Section 8. Effect of Termination

 

  (a) Termination for Cause. Notwithstanding any other provisions of this Plan,
and unless otherwise determined by the Committee, if a Participant’s Continuous
Status as an Employee or Consultant is terminated for Cause, Awards granted
under this Plan shall lapse immediately.

 

  (b) Death or Disability. Unless otherwise determined by the Committee, if a
Participant’s Continuous Status as an Employee or Consultant is terminated by
reason of death or permanent and total disability, Restricted Stock Units shall
vest pro-rata to the time elapsed between Grant Date and the date of termination
and to the extent any Option is then vested and exercisable, it shall be
exercisable for twelve months following the date of the Optionee’s death or
permanent and total disability. In the case of the Optionee’s death, Restricted
Stock Units shall vest in full and Options may be exercised by the Optionee’s
designated beneficiary or estate giving written notice to the Committee stating
the number of Shares with respect to which the Option is being exercised and
contemporaneously tendering payment, in cash, for the Shares. In no event,
however, may an Option be exercised after the expiration of the Option’s term,
as determined under Section 6(d)(iii). For purposes of the Plan, “permanent and
total disability” shall mean that the Committee has determined that the
Participant is disabled within the meaning of Section 22(e)(3) of the Code.

 

  (c) Other Termination. Unless otherwise determined by the Committee, if a
Participant’s Continuous Status as an Employee or Consultant is terminated for
any reason other than for Cause, death or permanent and total disability,
Restricted Stock Units shall vest pro-rata to the time elapsed between Grant
Date and the date of termination and to the extent any Option is then vested and
exercisable, it shall be exercisable for twelve months following the date of
such termination. In order for an Option to retain its status as an Incentive
Stock Option, it must be exercised within three months following the date of
such termination. In no event, however, may the Option be exercised after the
expiration of the Option’s term, as determined under Section 6(d)(iii).

Section 9. Amendment and Termination; Adjustments

 

  (a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue
or terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
shareholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval:

 

  (i) would violate the rules or regulations of the NASDAQ National Market
System or any securities exchange that are applicable to the Company; or

 

  (ii) would cause the Company to be unable, under the Code, to grant Incentive
Stock Options under the Plan.

 

       In no event shall the Board or Committee exercise its discretion to
reduce the exercise price of outstanding Options or effect repricing through
cancellation and re-grants or cancellation of Options in exchange for cash.

 

  (b)

Amendments to Awards. The Committee may waive any conditions of or rights of the
Company under any

 

10



--------------------------------------------------------------------------------

  outstanding Award, prospectively or retroactively. Except as otherwise
provided herein or in the Award Agreement, the Committee may not amend, alter,
suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, if such action would adversely affect the rights of the holder of
such Award, without the written consent of the Participant or holder or
beneficiary thereof.

 

  (c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

Section 10. Income and Other Withholdings

In order to comply with all applicable federal or state income tax laws and
social security contributions or regulations and (where applicable) the laws and
regulations of the United Kingdom and the United States of America and any other
relevant country, the Company may take such action as it deems appropriate to
ensure that all applicable national, federal or state payroll, withholding,
income or other taxes and social security contributions, which are the sole and
absolute responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of any
such taxes or social security contributions to be withheld or collected upon
exercise or receipt of (or the lapse of restrictions relating to) an Award, the
Committee, in its discretion and subject to such additional terms and conditions
as it may adopt, may permit the Participant to satisfy such tax obligation and
social security contributions by (i) electing to have the Company withhold a
portion of the Shares otherwise to be delivered upon exercise or receipt,
vesting or the lapse of restrictions relating to such Award with a Fair Market
Value equal to the minimum amount of such taxes and social security
contributions or (ii) delivering to the Company Shares other than Shares
issuable upon exercise, vesting or receipt of or the lapse of restrictions
relating to such Award with a Fair Market Value equal to the minimum amount of
such taxes and social security contributions required to be withheld. Shares
withheld or delivered shall be valued at their Fair Market Value as determined
by the Committee, in its discretion, as of the date when income is required to
be recognized for income tax purposes. The Participant shall, if so required by
the Company or his employer, enter into an agreement or election for the
transfer to the employee of the employer’s liability to UK National Insurance
Contribution arising on the grant, exercise, vesting, assignment or cancellation
of any Award as permitted by the applicable law for the time being.

Section 11. General Provisions

 

  (a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

  (b) Award Agreement. In connection with each grant of an Award under this
Plan, the Participant and the Company shall execute a written agreement
containing such restrictions, terms, and conditions, if any, as the Committee
may require. No Participant will have rights under an Award granted to such
Participant unless and until and Award Agreement shall have been duly executed
on behalf of the Company and, if requested by the Company, signed by the
Participant.

 

  (c) Plan Provisions. In the event that any provision of an Award Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan as
set forth herein or subsequently amended, the terms of the Plan shall control.
In the event, the Plan is silent as to a term, provision or restriction
contained in an Award Agreement, the term, provision or restriction of the Award
Agreement shall govern. Similarly, in the event the Award Agreement is silent as
to a term, provision or restriction contained in the Plan, the term, provision
or restriction of the Plan shall govern.

 

  (d) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

  (e)

No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained as an Employee, Director, Consultant or
independent contractor of the Company or any Affiliate, nor will it affect in
any way the right of the Company or an Affiliate to terminate such employment
relationship at any time, at will, with or without Cause. In addition, the
Company or an

 

11



--------------------------------------------------------------------------------

  Affiliate may at any time terminate a Participant’s employment relationship
with the Company or an Affiliate free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.

 

  (f) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the laws of the State of New York, United States.

 

  (g) Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
Applicable Laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

  (h) No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

  (i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

  (j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

  (k) Stockholder Rights. The Participant or other person or entity exercising
an Option shall have no rights as a stockholder of record of the Company with
respect to Shares issuable pursuant to an Award until such certificate
representing Shares, registered in the Participant’s name have been issued to
the Participant.

 

  (l) Notices. Notices required or permitted to be made under the Plan shall be
sufficiently made if sent by overnight courier, registered or certified mail,
return receipt requested, facsimile or first class mail addressed to the
Committee at its offices, which notice shall effective upon its receipt. Each
notice shall be addressed to (i) the Participant at the Participant’s last known
address as set forth in the books and records of the Company or an Affiliate, if
any, or (ii) the Company or the Committee at the principal office of the
Company.

Section 12. Effective Date of the Plan

The Plan shall be effective as of its approval by the shareholders of the
Company (the “Effective Date”).

Section 13. Term of the Plan

No Award shall be granted under the Plan after the tenth anniversary of the
Effective Date or any earlier date of discontinuation or termination established
pursuant to the Plan. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date.

Section 14. Section 409A of the US Internal Revenue Code

It is intended that this Plan and the Awards granted under the Plan will comply
with Section 409A of the Code and any regulations and guidelines promulgated
thereunder (collectively, “Section 409A”), to the extent the Plan and the Awards
are subject thereto, and the Plan and such Awards shall be interpreted on a
basis consistent with such intent. Without limiting the generality of the
foregoing, it is intended that any adjustment to an Award made pursuant to
Section 4(c), Section 7(d) or otherwise under the Plan will not cause any Award
to be treated as deferred compensation subject to Section 409A.

 

12